COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Anurdaha Datta v. Heathcliff Rubio

Appellate case number:    01-14-00101-CV

Trial court case number: 235938

Trial court:              146th District Court of Bell County


        Appellee, Healthcliff Rubio, has filed a “Motion for Leave and Motion for Temporary
Orders Pending Appeal,” requesting leave from this Court to allow the trial court to conduct a
hearing on appellee’s motion for temporary orders pending appeal and enter temporary orders
pending appeal. However, more than 30 days have passed since appellant, Anurdaha Datta,
perfected her appeal from the trial court’s final order. See TEX. FAM. CODE ANN. § 109.001(a)
(West 2014) (“Not later than the 30th day after the date an appeal is perfected,” trial court may
make any order necessary to preserve and protect child’s safety and welfare during pendency of
appeal); Brejon v. Johnson, 314 S.W.3d 26, 34 (Tex. App.—Houston [1st Dist.] 2009, no pet.)
(concluding that trial court did not have authority to issue temporary order under section 109.001
more than 30 days after appeal perfected); see also In re Harper, No. 14-11-00657-CV, 2011
WL 3667871, at *1 (Tex. App.—Houston [14th Dist.] Aug. 23, 2011, orig. proceeding) (stating
that under section 109.001, trial court must render temporary orders pending appeal “[n]ot later
than the 30th day after the date an appeal is perfected”). Accordingly, we deny appellee’s
motion.

       It is so ORDERED.


Judge’s signature:     /s/ Jim Sharp
                        Acting individually                             Acting for the Court


Date: June 26, 2014